 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                                       DISTRICT OF NEVADA

10

11    LUIS A. URENDA-BUSTOS,                            Case No. 2:18-cv-01073-JCM-CWH
12                       Petitioner,                    ORDER
13            v.
14    JERRY HOWELL, et al.,
15                       Respondents.
16

17           Petitioner has filed a third amended petition (ECF No. 19). The court has reviewed it

18   pursuant to Rule 4 of the Rules Governing Section 2254 Cases in the United States District

19   Courts. The court will direct respondents to file a response.

20           IT THEREFORE IS ORDERED that respondents will have forty-five (45) days from the

21   date of entry of this order to answer or otherwise respond to the amended petition (ECF No. 19).

22   Respondents must raise all potential affirmative defenses in the initial responsive pleading,

23   including untimeliness, lack of exhaustion, and procedural default. The court will not entertain

24   successive motions to dismiss.

25           IT FURTHER IS ORDERED that if respondents file and serve an answer, then they must

26   comply with Rule 5 of the Rules Governing Section 2254 Cases in the United States District

27   Courts. Petitioner then will have forty-five (45) days from the date on which the answer is served

28   to file a reply.
                                                       1
 1           IT FURTHER IS ORDERED that if respondents file and serve a motion, then petitioner

 2   will have forty-five (45) days from the date of service of the motion to file a response to the

 3   motion. Respondents then will have twenty-one (21) days from the date of service of the

 4   response to file a reply.

 5           DATED:      July 15, 2019
 6                                                                 ______________________________
                                                                   JAMES C. MAHAN
 7                                                                 United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
